Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered October 11, 2002, convicting defendant, upon his plea of guilty, of operating a motor vehicle while under the influence of alcohol and two counts of aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him to three concurrent terms of one year and fines of $1,000, $500 and $500 on the respective convictions, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the fine of $1,000, and otherwise affirmed.
We find defendant’s sentence to be excessive to the extent indicated. We are persuaded principally by the fact that the sentencing court was reluctant to impose a fine on the conviction of operating under the influence of alcohol, but was under the misimpression that such fine was mandatory. Concur—Tom, J.P., Saxe, Williams, Friedman and Marlow, JJ.